Citation Nr: 1635086	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  14-18 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:  Stephen Vaughn, accredited agent


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from September 1986 to July 1992, with a prior period of active duty for training (ACDUTRA) from August 1985 to January 1986.   This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the North Little Rock, Arkansas Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for PTSD, rated 30 percent, effective from September 2010.  

During the pendency of the appeal, rating decisions in April 2014, September 2014, April 2016, and July 2016 awarded temporary total (100 percent) ratings for PTSD from April 25, 2013 through June 2013; from July 16, 2014 through August 2014; from March 18, 2015 through May 2015; and from May 17, 2016 through July 2016, respectively.  The awards were all for hospitalization in excess of 21 days, pursuant to 38 C.F.R. § 4.29.

The TDIU issue has been added to the appeal because a TDIU claim is part of an increased rating claim when such claim is asserted by the veteran or raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, evidence in the file indicates that the Veteran is essentially homeless, has been unemployed since about 2006, and has been hospitalized for psychiatric treatment on at least four occasions beginning in 2013.  He has asserted that he is not employable due to his service-connected PTSD.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

As was noted above, a TDIU claim is part of an increased rating claim when such claim is raised by the record, as is the case at present.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, the RO should ensure that the claim has been developed properly, to include sending a VCAA letter and considering whether a VA examination is necessary to decide the claim. 

The medical evidence of record suggests that the Veteran's service-connected PTSD may have worsened.  He last underwent a VA examination in January 2011, at which time the sole diagnosis was PTSD, and the examiner found that the Veteran was capable of working albeit with poor temper control.  Since then, he has been a VA hospital inpatient on several occasions from 2013 to 2016 for treatment of various psychiatric disorders, including PTSD, polysubstance use, and psychotic disorder (unspecified).  Given the evidence that strongly suggests a material change in the Veteran's condition and the VA's duty to assist the Veteran in obtaining evidence adequate to decide the claim, an additional examination is warranted.  38 C.F.R. §§ 3.159(c)(4), 3.327.  The Board notes that the Veteran was scheduled for a VA examination in January 2014, and failed to appear; however, there is no documentation in the file to show that he was notified of the scheduled examination.  

A review of the claims file found that the Veteran has received ongoing VA mental health treatment (both outpatient and inpatient, and individual and group therapy) beginning in October 2010.  However, it does not appear that all pertinent records are associated with his file.  For example, he was an inpatient for approximately two months in each year from 2013 to 2016, but since March 2011 there are very few records in the claims file of his outpatient treatment between hospitalizations.  Therefore, the AOJ should obtain for the file any records of VA treatment of the Veteran's PTSD that are not already in the file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Regarding the claim for a TDIU rating, the AOJ should ensure VCAA compliance with VA's duties to notify and assist the Veteran .  The AOJ should send him a VCAA letter and determine whether a VA examination is necessary to assess functional impairment related solely to his service-connected disability and ascertain how that impairment impacts on physical and sedentary types of employment, irrespective of age.  If an examination is deemed necessary, the AOJ should arrange for one. 

2.  The AOJ should obtain for association with the claims file all VA outpatient records pertaining to treatment the Veteran has received for PTSD since March 2011.

3.  The AOJ should thereafter arrange for a VA psychiatric examination of the Veteran to assess the current f severity of his service-connected PTSD.  The Veteran's claims file must reviewed by the examiner.   The examiner should provide accurate and fully descriptive assessments of all psychiatric symptoms, and should specifically comment upon the frequency and severity of the Veteran's PTSD symptoms.  In that regard, the examiner is asked to opine as to whether any diagnosed substance use disorders developed as a result of the in-service stressors underlying the Veteran's PTSD, and therefore may be considered part and parcel of the PTSD.  

The examiner should also specifically comment upon the effect the service-connected psychiatric disability has on the Veteran's employability and his ability le to establish and maintain effective relationships.  

A complete rationale for all opinions must be provided.

4.  Thereafter, the AOJ should review the record and adjudicate the claims for a rating in excess of 30 percent for PTSD and for a TDIU rating.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2015).

